      Case 1:20-cv-00878-KWR-CG Document 41 Filed 08/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

              Plaintiff,

v.                                                      No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

              Defendant.

                    ORDER SETTING SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). At this

time, due to the ongoing uncertainty created by the Covid-19 pandemic, the Court

cannot determine whether it will be able to conduct an in-person settlement conference.

The Court will advise the parties of the location closer to the date of the settlement

conference.

       The conference will be held on October 27, 2021, at 9:00 a.m. A telephonic

status conference will be held on October 20, 2021, at 11:00 a.m., to discuss the

parties’ positions, as set forth in the Court’s Order Setting Telephonic Pre-Settlement

Status Conference, (Doc. 40).

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend; counsel

who will try the case must also attend. All attorneys and parties involved in the

settlement conference must treat as confidential the information discussed, positions

taken, and offers made by other participants in preparation for and during the
      Case 1:20-cv-00878-KWR-CG Document 41 Filed 08/13/21 Page 2 of 3




conference. 1

      IT IS FURTHER ORDERED that:

      1. By September 29, 2021, Plaintiff’s counsel shall serve on Defendant’s
         counsel a concise letter that sets forth a settlement demand itemizing the
         principal supporting damages or other relief that Plaintiff asserts would
         appropriately be granted at trial.

      2. By October 6, 2021, Defendant’s counsel shall serve on Plaintiff’s counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By October 13, 2021, each party shall provide to the Court:

                a. A copy of each letter that was sent to an opposing party;

                b. A confidential, concise letter containing an analysis of the strengths
                   and weaknesses of its case; and

                c. Any video or audio recordings of the incident upon which this action is
                   based.

                d. This letter should also contain the email addresses and phone
                   numbers for all participants in the settlement conference. This
                   contact information may be used to send the invitation to attend
                   the settlement conference via Zoom.

          These materials may be submitted to the Court by email:
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before October 20, 2021, counsel shall confer with one another about their
         clients’ respective positions.

      6. On October 20, 2021, at 11:00 a.m., counsel shall call Judge Garza’s AT&T
         line at (877) 810-9415, follow the prompts, and enter access code 7467959,
         for a pre-settlement telephonic status conference



      1.     This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.

                                              2
      Case 1:20-cv-00878-KWR-CG Document 41 Filed 08/13/21 Page 3 of 3




      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           3
